IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-40847
                         Summary Calendar



LEOPOLD LEE PEDRAZA,

                                         Plaintiff-Appellant,


versus

RONALD G. PERKINS, Chief of Police,
City of Victoria Police Department,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. V-95-CV-76
                        - - - - - - - - - -
                            May 21, 1996
Before KING, GARWOOD, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court’s § 1915(d) dismissal with prejudice of

Leopold Lee Pedraza’s suit because it was duplicative of another

action is VACATED.   The case is REMANDED to the district court

with instructions to enter a § 1915(d) dismissal, without

prejudice to his right to pay the filing fee, because in forma

pauperis status is no longer financially appropriate for Pedraza.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
VACATED and REMANDED with instructions.